 

 

 

AO 245D (CASD Rev. 1/19) Judgment in a Criminal.Case for Revocations

 

UNITED STATES DISTRICT Col
SOUTHERN DISTRICT OF CALIFORNIL

 

 

 

 

 

 

UNITED STATES OF AMERICA ~ JUDGMENT INA CRIMINAL CA EK \C
_~ (For Revocation of Probation or Supervised Release)
Vv , (For Offenses Committed On or After November 1, 1987)
IGNACIO LEYVA-GOMEZ (1) |
aka Javier Martinez-Ceiva Case Number: 3:19-CR-07126-AJB |
Sandra Hourani FD
Defendant's Attomey
REGISTRATION NO. 85222-298
L°
THE DEFENDANT:
admitted guilt to violation of allegation(s) No. - One
C1] was found guilty in violation of allegation(s) No. after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
1 nvl, Committed a federal, state or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change i in the defendant’s economic circumstances. ;

 

 

 

» f
‘ON. ANTHONY J. BATA LIA
UNITED STATES DISPRICT JUDGE
_ AQ 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: IGNACIO LEYVA-GOMEZ (1) Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-07126-AJB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
’ 4 months, Concurrent with criminal case#!9cr2144-AJB.

Of

Sentence imposed pursuant to Title 8 USC Section 1326(b).

The court makes the following recommendations to the Bureau of Prisons:

O The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
O sat AM. — on

 

C1 as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

_O onor before

Li as notified by the United States Marshal.
O as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on ' to

 

, with a certified copy of this judgment.

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:19-CR-07126-AJB

 
